ORDER

PER CURIAM.
Appellant Thoele, Inc. (“Thoele”) appeals the judgment and order of the Circuit Court of St. Louis County sustaining Respondents John A. Verschoore and John A. Verschoore, Inc.’s (collectively “Versch-oore”) motion for judgment for specific acts. Thoele contends the trial court erroneously applied Missouri Rule of Civil Procedure 74.07 when it entered its judgment and order divesting title.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).